Citation Nr: 0718002	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rhabdomyolysis.

2.  Entitlement to service connection for status post 
pneumothorax secondary to stab wound to the left chest 
(claimed as collapsed left lung/shortness of breath).

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for rhinitis.

8.  Entitlement to service connection for weight loss 
secondary to radiation exposure. 

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for bronchitis and 
pneumonia.

11.  Entitlement to service connection for anemia.

12.  Entitlement to service connection for right ankle pain.

13.  Entitlement to service connection for athlete's foot and 
tinea pedis.

14.  Entitlement to service connection for pes planus.  

15.  Entitlement to an initial increased evaluation for right 
knee status post anterior cruciate ligament reconstruction, 
currently evaluated as 10 percent disabling.

16.  Entitlement to an initial increased evaluation for left 
knee anterior cruciate ligament and lateral meniscus tears, 
currently evaluated as 10 percent disabling.
 
17.  Entitlement to an initial increased evaluation for 
tinnitus, currently evaluated as 10 percent disabling

18.  Entitlement to an initial compensable disability 
evaluation for tinea versicolor prior to August 30, 2002.

19.  Entitlement to an increased evaluation for tinea 
versicolor, evaluated as 10 percent disabling from August 30, 
2002.

20.  Entitlement to an initial compensable evaluation for 
residuals of a stab wound of the left shoulder.

21.  Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2002 rating decision, the veteran was awarded a 
10 percent disability evaluation for tinea versicolor 
effective August 30, 2002 the date of new regulatory rating 
criteria for disorders of the skin. As indicated on the title 
page, the appeal for an increased rating for a skin disorder 
has been characterized contemplating the change in rating 
criteria. In April 2006, the veteran was awarded a 10 percent 
disability evaluation for a right knee disorder, effective 
July 1, 2002 the date of receipt of his original claim.   

In a statement dated in July 2006, the veteran refers to 
entitlement to a total rating based on individual 
unemployability. That issue is not ripe for consideration by 
the Board at this time, and is referred to the RO for 
appropriate development.  In addition, associated with the 
July 2006 are prescription drug descriptions from a private 
health benefits company. This material is not considered 
pertinent evidence with respect to the veteran's claims on 
appeal, and as a result the additional material received does 
not necessitate a waiver request or initial review by the RO.  
See 38 C.F.R. § 20.1304.   
The issue of service connection for pes planus and sinusitis 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1. Competent medical evidence of rhabdomyolysis; residuals of 
a pneumothorax; a low back disability; hemorrhoids; 
tonsillitis; rhinitis; weight loss secondary to radiation 
exposure; hypertension; chronic bronchitis and pneumonia; 
anemia; a right ankle disability; and athletes foot and tinea 
pedis; is not currently shown.

2.  The right knee status post anterior cruciate ligament 
reconstruction is productive of pain and functional loss that 
equates to moderate right knee impairment, but no more.

3.  The left knee anterior cruciate ligament and lateral 
meniscus tears is not productive of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint or moderate knee impairment.

4.  The veteran has been assigned a 10 percent rating for 
tinnitus, which is the maximum schedular disability 
evaluation for the disorder; separate 10 percent ratings are 
not assignable for tinnitus in each ear; the record does not 
demonstrate that the tinnitus results in frequent periods of 
hospitalization or produces marked interference with 
employment. 

5.  Prior to August 30, 2002 the tinea versicolor is 
productive of no more than constant exudation or itching, 
extensive lesions, or marked disfigurement.   

6.  From August 30, 2002 the tinea versicolor involves more 
than 40 the entire body, but does not equate to exfoliative 
dermatitis with generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy.  

7.  The residuals of a stab wound of the left shoulder are 
not productive of pain on examination; involve an area or 
areas of 144 square inches (929 sq. cm.) or greater; result 
in limitation of shoulder motion; or moderate muscle 
disability. 

8.  Residuals of a nasal fracture are not manifested by 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Rhabdomyolysis; status post pneumothorax secondary to 
stab wound to the left chest; a low back disability; 
hemorrhoids; tonsillitis; rhinitis; weight loss secondary to 
radiation exposure; hypertension; chronic bronchitis and 
pneumonia; anemia; right ankle disability; and athletes foot 
and tinea pedis were not incurred in or aggravated by 
service; nor may service incurrence be presumed for any 
disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006). 

2.   The criteria for a 20 percent rating for right knee 
status post anterior cruciate ligament reconstruction have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.71, Diagnostic Codes 5257, 5258 (2006).     

3.  The criteria for a rating in excess of 10 percent for 
left knee anterior cruciate ligament and lateral meniscus 
tears have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.71, Diagnostic Codes 5257, 
5258 (2006).     

4.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 
(2006).    

5.  The criteria for a 30 percent evaluation for tinea 
versicolor prior to August 30, 2002 have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.118, Diagnostic Codes 7806, 7813, 7817 (2002).          

6.  The criteria for a 60 percent rating for tinea versicolor 
from August 30, 2002 have been met; but no more. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, 
Diagnostic Codes 7806, 7813, 7817 (2002, 2006).       

7. The criteria for a compensable evaluation for residuals of 
a stab wound of the left shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71, Diagnostic Codes 5200, 5201, 5302 (2006).       

8.  The criteria for a compensable evaluation for residuals 
of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.97, Diagnostic 
Code 6502 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has rhabdomyolysis; status post 
pneumothorax secondary to stab wound to the left chest; a low 
back disability; hemorrhoids; tonsillitis, rhinitis; weight 
loss secondary to radiation exposure; hypertension; chronic 
bronchitis and pneumonia; anemia; a right ankle disability; 
and athletes foot and tinea pedis, that are the result of his 
period of military service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In addition, certain conditions, such as 
cardiovascular disease, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records show that upon service 
entrance, his weight was 145 pounds; at service separation it 
was 205 pounds. Service medical records show that the veteran 
received treatment for upper respiratory infections, with 
diagnoses including acute bronchitis and bronchial syndrome. 
Treatment for tonsillitis was reported. In July 1990, the 
veteran was treated for a nasal fracture sustained during a 
fight. X-rays confirmed a nasal fracture, and subsequent 
medical findings were limited to a slight increase in the 
dorsal hump of the nose, with no nose problem reported in 
June 1991. The service medical records also reveal treatment 
for mild anemia associated with a low caloric intake due to 
physical activities. The veteran also received treatment for 
low back pain, muscle strain. Rhabdomylolysis subsequent to 
lifting weights, manifested by bilateral arm swelling was 
also reported. 

In November 1998 the veteran received treatment for a stab 
wound to the left shoulder, sustained when he was struck by a 
butcher knife in the upper left pectoris region, resulting in 
a pneumothorax. In October 1999, it was reported that the 
veteran received treatment for "athlete's foot."  

Service medical records near the end of the veteran's active 
service show elevated blood pressure readings associated with 
treatment for tonsillitis, rhinitis, and low back pain. No 
cardiovascular pathology was reported during service. At 
separation from service, among the veteran's complaints were 
right ankle pain and weight loss due to radiation from X-
rays. The discharge medical report shows numerous physical 
complaints. The physical examination report revealed no 
pertinent abnormalities.   

A medical examination for VA purposes was performed in 
September 2002.  It was reported that the veteran's weight 
was 214 pounds.  The veteran's blood pressure was within 
normal limits. His nutritional status was described as 
excellent. An evaluation of the ear, nose, and throat 
revealed a 40 percent nasal obstruction. It was indicated 
that there was no evidence of sinusitis. Evaluations of the 
lungs and heart were described as normal. The examination of 
the muscle groups revealed no abnormalities.  No 
abnormalities of the lumbar spine, or rectum were reported. 
It was indicated that no hemorrhoids were seen. A pulmonary 
function test was normal. X-rays of the lumbar spine, 
sinuses, nose, and chest were normal. 

The diagnoses were: Low back condition, unable to make 
diagnosis because there is no pathology to render a 
diagnosis; rhabdomyolysis, no evidence of rhabdomyolysis; 
tonsillitis, no diagnosis because pathology has resolved; 
broken nose, no diagnosis because condition has resolved; 
bronchitis, no diagnosis because there is no pathology to 
render a diagnosis; collapsed left lung, status post left 
pneumothorax, this medical condition has resolved; 
hypertension, unable to make a diagnosis there is no 
pathology; hemorrhoids, no pathology to render a diagnosis; 
anemia, no pathology to render a diagnosis.

A medical examination for VA purposes was performed in May 
2004. The veteran complained of a chronic respiratory 
disability that had existed for seven years and had resulted 
in weight loss from 210 to 181dd pounds. The veteran's 
weighed 200 pounds at the examination. Blood pressure 
readings were normal. An examination of the head, ear, nose, 
and throat was normal. Physical examination of the lungs and 
heart revealed no abnormalities.  Evaluations of the 
extremities and musculoskeletal system revealed no 
abnormalities. The diagnoses included status post 
pneumothorax secondary to stab wound to the left chest. It 
was reported that pulmonary function studies showed mild 
restriction that was not due to the pneumothorax.        

Analysis

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records show that he received 
treatment and reported complaints for several physical 
problems including rhabdomyolysis; a pneumothorax due to a 
left chest stab wound; low back pain; hemorrhoids; 
tonsillitis; bronchitis; rhinitis; right ankle disability; 
athletes foot and tinea pedis; and anemia. Some elevated 
blood pressure readings were reported during service, yet no 
diagnoses of hypertension or a cardiovascular disorder were 
made. No weight loss is shown in service. While service 
medical data reveals treatment and complaints for claimed 
disabilities, it must be noted that a necessary component of 
service connection is medical evidence of current disability. 
Id. Notwithstanding service medical evidence of treatment and 
complaints for claimed disabilities, the more recent VA 
medical examination reports are absent of any medical 
evidence demonstrating  rhabdomyolysis; a low back 
disability; hemorrhoids; tonsillitis, rhinitis; hypertension; 
chronic bronchitis and pneumonia; anemia; right ankle 
disability; or athletes foot and tinea pedis. 

With respect to the claim of service connection for status 
post pneumothorax secondary to stab wound to the left chest, 
it was specifically reported in postservice physical 
examinations performed in 2002 and in 2004, that the 
pneumothorax sustained in service had resolved, and that mild 
ventillary restriction was not attributable to the 
pneumothorax. The veteran has claimed weight loss due to 
diagnostic X-rays that he was exposed to in service. The 
provisions of 38 C.F.R. § 3.311, claims based on exposure to 
ionizing radiation, are inclusive of other (radiation) 
exposure claims, such as diagnostic X-ray radiation exposure. 
There is also no current medical or clinical evidence 
specifying weight loss as a disability of the veteran. Absent 
current medical evidence of the claimed disabilities, service 
connection is not available, to include consideration of 
presumptive service connection for chronic diseases such as 
hypertension pursuant to 38 C.F.R.§§ 3.307, 3.309.   

The Board has considered the veteran's statements and the 
assertions made in conjunction with his claims. However, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to the etiology of his disabilities. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board is compelled to conclude that 
the weight of the evidence is against the veteran's claims. 
The claims of service connection for rhabdomyolysis; status 
post pneumothorax secondary to stab wound to the left chest; 
a low back disability; hemorrhoids; tonsillitis; rhinitis; 
weight loss secondary to radiation exposure; hypertension; 
chronic bronchitis and pneumonia; anemia; a right ankle 
disability; and athletes foot and tinea pedis, fail for lack 
of current disability.

II.  An Initial Increased Evaluation for Right Knee Status 
Post Anterior Cruciate Ligament Reconstruction

The veteran asserts that his right knee disorder is far more 
disabling than the current 10 percent disability evaluation 
indicates.  

With regard to the claims for higher initial evaluations, the 
veteran is appealing the original assignments of disability 
evaluations following awards of service connection. In such a 
case, it is not the present levels of disability which are of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is in receipt of a 10 percent disability 
evaluation for right knee status post anterior cruciate 
ligament reconstruction under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, cartilage, semilunar, symptomatic removal. 
Diagnostic Code 5259 offers a maximum evaluation of 10 
percent.  Dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint will 
be rated 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 

A medical examination for VA purposes was performed in 
September 2002. The physical examination report indicated 
that the knee joints were within normal limits. There was 
normal range of motion of the right knee and no recurrent 
subluxation, locking, pain, or joint effusion. At a VA 
medical examination in January 2003, right knee pain, 
instability, and locking were reported as complaints.  There 
was full range of motion of the knees, and no swelling or 
instability.  Mild patellae tenderness was reported.  

At a medical examination for VA purposes in May 2004, it was 
indicated that the veteran complained of pain, weakness, and 
swelling in the right knee. He reported 15 days of 
incapacitation in the past year due to knee disability. It 
was indicated that the general appearance of the right knee 
was within normal limits. Range of motion of the knee was 
normal with pain reported at 140 degrees. It was reported 
that right knee range of motion was limited by pain and lack 
of endurance, and that pain was the major functional impact. 
Range of motion was not limited by fatigue, weakness, and 
incoordination. An X-ray of the right knee showed previous 
ACL repair. In January 2005, it was reported that the veteran 
had bilateral patellar pain on flexion, and the diagnosis was 
bilateral knee pain left greater than right.             

Analysis

The veteran's complaints of right knee pain and swelling have 
been reported in the medical findings. From a clinical 
standpoint, recent physical examination findings do not 
reveal any right knee instability. In May 2004 however, while 
range of motion of the right knee was within normal limits, 
it was objectively reported that there was pain on motion of 
the right knee, and that the right knee pain had a major 
impact on the veteran's right knee function. 

The Board is aware that in this case there is no medical 
evidence of moderate recurrent subluxation or lateral laxity 
of the veteran's right knee. While right knee instability is 
not shown nor is there medical evidence of dislocated 
semilunar cartilage, under Diagnostic Code 5258, it is noted 
that "locking" pain is among the rating criteria for that 
Diagnostic Code. Generally, it has been determined that the 
provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do not apply 
when rating the knee for instability. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the provisions of 38 C.F.R. §§ 
4.40, specifically require consideration of disability due to 
functional loss.  Notwithstanding the lack of any limitation 
of motion of the right knee, under 38 C.F.R. §§ 4.40, 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 

In any event, the Board has considered both the subjective 
and objective findings of pain along with clinical evidence 
indicating some right leg functional loss associated with the 
veteran's right knee disability. It is apparent from a review 
of the medical data that he has significant right knee 
disablement that equates to no more than a 20 percent 
disability evaluation under Diagnostic Code 5257, for 
moderate knee impairment. The right knee disablement and 
functional loss is not shown to equate to severe, right knee 
impairment under Diagnostic Code 5257 as demonstrated by the 
normal range of motion in the knee and the lack of evidence, 
albeit with pain.  There are no other pertinent Diagnostic 
Code provisions that apply to the veteran's service connected 
right knee status post anterior cruciate ligament 
reconstruction disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is in favor 
of the veteran's claim, and an initial 20 percent rating for 
right knee status post anterior cruciate ligament 
reconstruction is warranted. 

III.  An Initial Increased Evaluation for Left Knee Status 
Post Anterior Cruciate Ligament Reconstruction

The veteran asserts that his left knee disorder is far more 
disabling than the current 10 percent disability evaluation 
indicates.  

The veteran is in receipt of a 10 percent disability 
evaluation for right knee status post anterior cruciate 
ligament reconstruction under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, cartilage, semilunar, symptomatic removal. 
Diagnostic Code 5259 offers a maximum evaluation of 10 
percent.  Dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint will 
be rated 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 

A medical examination for VA purposes was performed in 
September 2002. The veteran complained of locking pain and 
effusion of the left knee joint. The physical examination 
report indicated that the knee joints were within normal 
limits. There was no recurrent subluxation, locking, pain or 
joint effusion. Range of motion of the left leg was normal. A 
left knee X-ray was normal. It was reported that there was no 
pathology to render a diagnosis concerning the left knee. 

At a VA medical examination in January 2003, the veteran 
reported a history of left knee pain and instability.  The 
physical examination report was limited to some patellae 
tenderness and no instability of the left knee.  

At a medical examination for VA purposes in May 2004, the 
veteran complained of joint weakness, pain, and swelling of 
the left knee with 15 incapacitating episodes in the last 
year. The physical examination report indicated that that the 
general appearance of the left knee was normal. Drawer test 
on the left knee was within normal limits. It was indicated 
that on the left (knee), joint range of motion was not 
limited additionally by pain, fatigue, weakness, lack of 
endurance, or incoordination. A left knee X-ray was normal. 
The diagnosis was post-operative ligament tears left knee, no 
change in diagnosis. In January 2005, at a VA medical 
examination it was reported that the veteran had bilateral 
patella pain on flexion. The diagnosis was bilateral knee 
pain left greater than right.  


Analysis

The medical data shows that the veteran's subjective left 
knee complaints primarily pertain to pain and swelling. From 
an objective standpoint, the medical evidence is limited in 
terms of significant left knee pathology. Specifically, on a 
consistent basis, recent objective clinical data is not 
reflective of any left knee instability. Physical examination 
findings from the recent past specify that there was no 
"locking pain," or effusion of the left knee. There is no 
medical evidence of recurrent subluxation or lateral laxity 
of the veteran's left knee to a moderate degree or dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion. While objective evidence of left knee 
pain is reported, pertinent subjective physical findings are 
limited to pain on palpation of the patella. The left knee 
anterior cruciate ligament and lateral meniscus tears are not 
based on limitation of motion nor is arthritis shown. 
Furthermore, there is no significant associated functional 
loss requiring consideration of separate ratings or the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59. Id. 

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation. 38 C.F.R. §  4.7. Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The evidence is against the veteran's 
claim, an initial increased rating for left knee anterior 
cruciate ligament and lateral meniscus tears is not 
warranted. 
    


IV.  An Initial Increased Evaluation for Tinnitus

The veteran asserts that an increased evaluation is warranted 
for his service connected tinnitus. He has been assigned a 10 
percent rating for tinnitus, under Diagnostic Code 6260. This 
is the highest possible schedular rating for this disorder. 

Separate 10 percent ratings are not assignable for tinnitus. 
The Federal Circuit reversed the decision in Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005), and affirmed VA's 
long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). In 
such cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. There is 
nothing in the record to suggest the existence of such an 
unusual disability picture so as to render application of the 
regular provisions impractical.

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
criteria of the Rating Schedule preclude an evaluation in 
excess of 10 percent for tinnitus. Appeals where the law and 
not the evidence is dispositive are terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  No 
more than a 10 percent schedular evaluation may be assigned 
for tinnitus.

V.    An Initial Compensable Evaluation for Tinea Versicolor 
Prior to August 30, 2002

It has been asserted by the veteran that his tinea versicolor 
was more disabling than a non-compensable disability 
evaluation indicated.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002. However, the revised schedular criteria 
should not be undertaken before such criteria became 
effective. The effective date rule contained in 38 U.S.C.A. § 
5110(g) prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law. That is, for any date prior to August 30, 2002 neither 
the RO nor the Board could apply the revised rating schedule.

Prior to August 30, 2002 the veteran was in receipt of a 
noncompensable disability evaluation for tinea versicolor, 
that was rated under 38 C.F.R. § 4.118, Diagnostic Code 7813, 
Dermatophytosis. Analogously, prior to August 30, 2002 under 
Diagnostic Code 7806, eczema, a 10 percent rating is 
warranted when there is eczema with exfoliation, exudation, 
or itching, if involving an exposed area or extensive area. A 
30 percent rating is warranted when there is eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement. A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.

At a medical examination for VA purposes in September 2002, 
the veteran complained of constant tinea versicolor and tinea 
cruris with constant itching, crusting, and shedding of the 
face, hands, legs, and groin. The examination of the skin 
revealed hypopigmented patches on the face and trunk, 
occupying 50 percent of the whole body. There was no 
ulceration, exfoliation or crusting and it was indicated that 
the skin lesions were not associated with any systemic 
disease or a manifestation of a nervous condition.



Analysis

The initial medical evaluation available to rate the 
veteran's tinea versicolor was conducted in September 2002. 
At that time, the veteran reported constant itching of the 
skin involving his face and lower extremities. The physical 
examination revealed tinea versicolor over 50 percent of the 
veteran's body. Although there are no subjective findings of 
constant itching, it is not unlikely to assume such 
pathology. In addition, it was reported that the veteran's 
tinea versicolor involved 50 percent of the whole body. Such 
a large area is certainly analogous to the criteria of 
extensive lesions. Based on the available medical evidence, 
it must be assumed that prior to August 30, 2002 the 
veteran's tinea versicolor was productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, but no more. There is no medical evidence to 
suggest that prior August 30, 2002 the tinea versicolor was 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant, necessitating a 50 percent rating.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Prior to August 30, 2002 the veteran's 
tinea versicolor disability picture approximates the criteria 
necessary for an increased disability evaluation. 38 C.F.R. 
§  4.7. The weight of the evidence is in favor of the 
veteran's claim, and a 30 percent disability evaluation for 
tinea versicolor, prior to August 30, 2002 is warranted.  
 
VI. An Initial Increased Evaluation for Tinea Versicolor, 
Evaluated as 10 Percent Disabling from August 30, 2002   

It is asserted by the veteran that his tinea versicolor is 
more disabling than the current 10 percent disability 
evaluation indicates. 

The veteran is in receipt of a 10 percent disability 
evaluation for tinea versicolor, from August 30, 2002, rated 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis.   

VA issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  For any date prior to August 30, 2002, 
neither the RO nor the Board could apply the revised rating 
schedule.

Under the old criteria for Diagnostic Code 7813, 
dermatophytosis, an analogous rating was Diagnostic Code 
7806, dermatitis or eczema. Applicable prior to August 30, 
2002, a 10 percent rating is warranted when there is eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area. A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement. A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

Under the revised rating criteria for dermatatophytosis, 
Diagnostic Code 7806, dermatitis or eczema is among rating 
criteria that is considered, depending upon the predominant 
disability. Predominantly the veteran's symptoms seem most 
analogous to dermatitis or eczema.  Under Diagnostic Code 
7806, a 10 percent rating is assigned where at least five 
percent but not more than 20 percent of the entire body is 
affect, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period. A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period. 

Under Diagnostic Code 7817, effective on August 30, 2002, 
evaluates exfoliative dermatitis (erythroderma).  A 60 
percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy is required during the past 12-month period. A 100 
percent rating is assigned with evidence of generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.

Under the revised rating criteria for Diagnostic Code 7800, 
disfigurement of the head, face, or neck, the maximum 
disability rating of 80 percent necessitates evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).

At a medical examination for VA purposes in September 2002, 
the veteran complained of constant tinea versicolor and tinea 
cruris with constant itching, crusting, and shedding of the 
face, hands, legs, and groin. The examination of the skin 
revealed hypopigmented patches on the face and trunk, 
occupying 50 percent of the whole body. There was no 
ulceration, exfoliation or crusting and it was indicated that 
the skin lesions were not associated with any systemic 
disease or a manifestation of a nervous condition.  

At a medical examination for VA purposes in May 2004, it was 
reported that the veteran complained of constant shedding, 
itching, and crusting of the skin involving the face, hands, 
neck, arms and feet.  It was reported that over the past year 
he had received topical medication for his skin condition. It 
was indicated that there was no functional impairment from 
the condition, and that it had not caused any lost time from 
work. The physical examination findings revealed signs of 
skin disease on the chest, neck, elbows, and back with 
abnormal texture of more than six square inches. There was no 
ulceration, exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or 
limitation of motion. 

The skin lesion coverage of the exposed area was described as 
5 percent, and 50 percent of the whole body. The skin lesions 
were not associated with systemic disease and did not 
manifest in connection with a nervous condition. The 
diagnosis was tinea versicolor, no change in diagnosis. It 
was remarked by the examiner that the veteran had extensive 
tinea versicolor that needed aggressive treatment. The effect 
of the condition on the veteran's occupation was described as 
not significantly limited. The effect on his daily activities 
limited his kneeling and squatting.               

Analysis

When the medical evidence in this case is considered under 
the revised criteria for Diagnostic Code 7806, analogously a 
60 percent disability evaluation is available if dermatitis 
or eczema involves more than 40 percent of the entire body. 
Consistently, recent medical findings have shown that the 
veteran's tinea versicolor involves not 40, but actually 50 
percent of his whole body. In fact, the severity of his skin 
disorder necessitated comment from a clinician indicating 
that the tinea versicolor required aggressive treatment. 
While symptomatology consistent with the earlier rating 
criteria for skin disorders is not evident from an objective 
standpoint, the extent of the veteran's skin disability is 
substantial, and certainly meets current criteria in terms of 
the overall involved area, 50 percent of the whole body. It 
must be noted that there is no medical evidence that the 
veteran's tinea versicolor equates to either generalized 
exfoliative dermatitis warranting a 100 percent evaluation 
under Diagnostic Code 7817 or disfigurement of the head, 
face, and neck with visible tissue loss and gross distortion 
and other manifestations that would equate to an 80 percent 
rating under Diagnostic Code 7800.   

The veteran's tinea versicolor disability picture 
approximates the criteria necessary for an increased 
disability evaluation.  38 C.F.R. §  4.7. The weight of the 
evidence is in favor of the veteran's claim. Therefore, a 60 
percent disability rating for tinea versicolor is warranted 
from August 30, 2002, but no more.  

VII.  An Initial Compensable Disability Evaluation for 
Residuals of a Stab Wound of the Left Shoulder

The veteran asserts that his service connected stab wound 
residuals of the left shoulder warrant a compensable 
disability evaluation.  

The veteran is in receipt of a noncompensable or 0 percent 
disability evaluation for residuals of a stab wound of the 
left shoulder.

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision. For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent). 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002). For other scars 
the limitation of function of the part affected was to be 
rated. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).

Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination. 38 C.F.R. § 
4.118, Diagnostic Code 7804. A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804. In such a case, 
a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. 38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804. 

Other applicable Diagnostic provisions include Code 7802, 
scars, other than of the head, face or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating when the scars cover an area or areas of 144 
square inches (929 sq. cm.) or greater. 

When considering a rating for limitation of shoulder motion, 
38 C.F.R. § 4.71a, Diagnostic Code 5201, provides that motion 
limited at shoulder level, major or minor extremity, warrants 
a 20 percent rating. 

Clinically, it has been determined that the veteran's left 
shoulder stab wound involves Muscle Group XXI. 38 C.F.R. § 
4.73, Diagnostic Code 5321, Muscle Group XXI, muscles of 
respiration, thoracic muscle group, provides a 0 percent 
rating for slight muscle disability. A 10 percent rating is 
available for moderate muscle disability.  

Service medical records show that the veteran sustained a 
stab wound from a butcher knife to the left pectoral region. 
At discharge from a service a small 2-centimeter left chest 
scar was reported.  

At a medical examination for VA purposes performed in 
September 2002, the veteran reported pain in the chest and 
left shoulder. Upon physical examination, the left shoulder 
scar was described as small and well healed. There was no 
associated limitation of function. The diagnosis was no 
significant residuals. In a May 2004 medical examination, a 
left upper chest scar was described as measuring 3.0 by 0.5 
centimeters.  The scar was described as without 
abnormalities. It was indicated that the muscle group 
involved was XXI, and there were no abnormalities of the 
muscle. The diagnosis was stab wound of the left shoulder, no 
change in diagnosis.  

Analysis

The medical evidence shows that the veteran's left shoulder 
stab wound is healed, and relatively small in size, and is 
without objective evidence of pathology. In fact the left 
shoulder stab wound has been clinically described as having 
no significant residuals. The residuals of a stab wound of 
the left shoulder are not productive of a superficial scar, 
painful on examination; do not involve an area or areas of 
144 square inches (929 sq. cm.) or greater; result in 
limitation of shoulder motion; or result in moderate muscle 
(Muscle Group XXI) disability. 
       
Conceivably the veteran's left shoulder scar could affect 
limitation of function of the shoulder joint, and the Board 
must also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See 
DeLuca. In the absence of any significant objective pathology 
due to the left shoulder stab wound, the Board therefore 
finds that the evidence of record does not reflect pain or 
functional impairment that would warrant a compensable 
evaluation based on those factors.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b). The weight of the 
evidence is against the veteran's claim. A compensable 
disability evaluation for residuals of a stab wound of the 
left shoulder is not warranted.  

VII.  An Initial Compensable Evaluation for Residuals of a 
Nasal Fracture

The veteran contends that his nasal fracture residuals are 
more disabling than the current noncompensable or 0 percent 
rating indicates.  

The veteran is in receipt of a 0 percent disability 
evaluation for residuals of a nasal fracture. A 10 percent 
rating is available under 38 C.F.R. § 4.97, Code 6502, for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

At a medical examination for VA purposes in September 2002, 
it was reported that the veteran had a 40 percent nasal 
obstruction.  An X-ray of the sinuses was normal.  The 
diagnosis was status post broken nose with no residuals.  

At a medical examination in May 2004, it was reported that 
the veteran suffered interference with breathing through his 
nose, purulent discharge, and a hoarse voice.  He used a 
nasal spray. The examination of the nose was described as 
within normal limits. A nasal X-ray was described as 
abnormal, showing possible nondisplaced old healed fracture 
of the nose. The diagnosis was status post nasal fracture.  

Analysis 

The veteran has reported interference with breathing through 
his nose, nasal discharge, and hoarseness.  Nasal X-rays 
confirm an old fracture of the nose.  However, clinical 
findings in the recent past have shown 40 percent bilateral 
nasal obstruction, and in May 2004 a physical examination 
revealed the veteran's nose was normal.  

Applying the relevant medical evidence in this case to the 
applicable rating criteria requiring 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, the Board finds that veteran's disability picture 
does not more closely approximate the criteria required for a 
10 percent disability rating. 38 C.F.R. § 4.7. This case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b). The weight of the evidence is against the veteran's 
claim. A compensable disability evaluation for residuals of a 
nasal fracture is not warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In August 2002 and in March 2006, VA sent letters notifying 
the veteran of the evidence necessary to establish service 
connection and increased ratings. The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements.  VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claims. The veteran has also been afforded 
VA medical examinations to evaluate his service connected 
disabilities. As such, VA met its duty to assist.  The 
veteran has indicated on several occasions that he has no 
additional evidence to submit and that he did not desire a 
hearing.  

VA's duties to notify and assist have been met and there is 
no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for rhabdomyolysis, status post 
pneumothorax secondary to stab wound to the left chest, a low 
back disability, hemorrhoids, tonsillitis, rhinitis, weight 
loss secondary to radiation exposure, hypertension, chronic 
bronchitis and pneumonia, anemia, a right ankle disability, 
athletes foot, is denied. 

An initial 20 percent rating for right knee status post 
anterior cruciate ligament reconstruction is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.     

An initial rating in excess of 10 percent for left knee 
anterior cruciate ligament and lateral meniscus tears is 
denied.     

An initial rating in excess of 10 percent for tinnitus is 
denied.    

An initial 30 percent rating for tinea versicolor prior to 
August 30, 2002 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.          

A 60 percent rating for tinea versicolor from August 30, 2002 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.       

An initial compensable disability evaluation for residuals of 
a stab wound of the left shoulder is denied.       

An initial compensable disability evaluation for residuals of 
a nasal fracture is denied.       


REMAND

The remaining issues on appeal include service connection for 
sinusitis and pes planus. 

With respect to service connection for sinusitis, service 
medical records show that the veteran received treatment for 
sinusitis. At the September 2002 VA medical examination for 
VA purposes, the diagnoses included sinusitis. It is noted 
that VA is required to provide a medical examination or 
obtain a medical opinion if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4) (2006). Medical 
evidence regarding the etiological relationship, if any, 
between current sinusitis and the veteran's military service 
is required.  

Concerning service connection for pes planus, the veteran's 
service entrance physical examination records show mild pes 
planus. Post service medical evidence confirms that the 
veteran continues with pes planus. When a condition is 
properly found to have been preexisting, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 
3.306(a). The record is absent for any medical information 
addressing whether there was an increased in severity during 
service of pes planus noted at service entrance and, if so, 
whether such increase was due to the natural progress of the 
disease. Further clinical information would be helpful to 
address the matter. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for an 
appropriate VA medical examination of 
sinusitis. It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination. Any medically indicated 
special tests should be accomplished if 
necessary. After reviewing the claims file 
and examining the veteran, the examiner 
should indicate whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that sinusitis, if 
any, is etiologically related to service. 
The basis for the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.

2.  The veteran should be scheduled for a 
VA medical examination of pes planus. It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination. Any 
medically indicated special tests should 
be accomplished if necessary. After 
reviewing the claims folder and examining 
the veteran, the examiner should offer an 
opinion as to whether a pes planus 
disability increased in severity during 
service and, if so, whether such increase 
was due to the natural progress of the 
disease. The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.

	     3. Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, if 
necessary, and readjudicate the claims. If 
the claim(s) remain denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


